Exhibit 10.1.1
REVOLVING CREDIT AGREEMENT
dated as of April 20, 2009
among
WALTER INVESTMENT MANAGEMENT CORP.,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
REGIONS BANK,
as Syndication Agent
and
SUNTRUST BANK,
as Administrative Agent
 
SUNTRUST ROBINSON HUMPHREY, INC.
and
REGIONS CAPITAL MARKETS, a division of Regions Bank,
as Joint Lead Arrangers and Co-Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I
       
 
       
DEFINITIONS; CONSTRUCTION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    19  
Section 1.3. Accounting Terms and Determination
    19  
Section 1.4. Terms Generally
    19  
 
       
ARTICLE II
       
 
       
AMOUNT AND TERMS OF THE COMMITMENTS
    20  
Section 2.1. General Description of Facilities
    20  
Section 2.2. Revolving Loans
    20  
Section 2.3. Procedure for Revolving Borrowings
    20  
Section 2.4. Swingline Commitment
    20  
Section 2.5. Funding of Borrowings
    22  
Section 2.6. Interest Elections
    22  
Section 2.7. Reduction and Termination of Commitments
    23  
Section 2.8. Repayment of Loans
    24  
Section 2.9. Evidence of Indebtedness
    24  
Section 2.10. Optional Prepayments
    24  
Section 2.11. Mandatory Prepayments
    25  
Section 2.12. Interest on Loans
    25  
Section 2.13. Fees
    26  
Section 2.14. Computation of Interest and Fees
    27  
Section 2.15. Inability to Determine Interest Rates
    27  
Section 2.16. Illegality
    27  
Section 2.17. Increased Costs
    28  
Section 2.18. Funding Indemnity
    28  
Section 2.19. Taxes
    29  
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    30  
Section 2.21. Letters of Credit
    32  
Section 2.22. Cash Collateralization of Defaulting Lender Commitment
    35  
Section 2.23. Mitigation of Obligations
    36  
Section 2.24. Replacement of Lenders
    36  
Section 2.25. Support Letter of Credit
    37  
 
       
ARTICLE III
       
 
       
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    37  
Section 3.1. Conditions To Effectiveness
    37  
Section 3.2. Each Credit Event
    39  
Section 3.3. Delivery of Documents
    40  

 



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
    40  
Section 4.1. Existence; Power
    40  
Section 4.2. Organizational Power; Authorization
    40  
Section 4.3. Governmental Approvals; No Conflicts
    41  
Section 4.4. Financial Statements
    41  
Section 4.5. Litigation and Environmental Matters
    41  
Section 4.6. Compliance with Laws and Agreements
    42  
Section 4.7. Investment Company Act, Etc.
    42  
Section 4.8. Taxes
    42  
Section 4.9. Margin Regulations
    42  
Section 4.10. ERISA
    42  
Section 4.11. Ownership of Property
    42  
Section 4.12. Disclosure
    43  
Section 4.13. Labor Relations
    43  
Section 4.14. Subsidiaries
    43  
Section 4.15. Solvency
    43  
Section 4.16. OFAC
    44  
Section 4.17. Patriot Act
    44  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
    44  
Section 5.1. Financial Statements and Other Information
    44  
Section 5.2. Notices of Material Events
    45  
Section 5.3. Existence; Conduct of Business
    46  
Section 5.4. Compliance with Laws, Etc.
    46  
Section 5.5. Payment of Obligations
    46  
Section 5.6. Books and Records
    46  
Section 5.7. Visitation, Inspection, Etc.
    47  
Section 5.8. Maintenance of Properties; Insurance
    47  
Section 5.9. Use of Proceeds and Letters of Credit
    47  
Section 5.10. Maintenance of Support Letter of Credit
    47  
Section 5.11. Additional Subsidiaries
    47  
 
       
ARTICLE VI
       
 
       
FINANCIAL COVENANTS
    47  
Section 6.1. Minimum Unencumbered Assets
    47  
Section 6.2. Minimum Interest Coverage Ratio
    48  
Section 6.3. Maximum Portfolio Loss Ratio
    48  
Section 6.4. Maximum Portfolio Delinquency Rate
    48  
 
        ii


 



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE VII
       
 
       
NEGATIVE COVENANTS
    48  
Section 7.1. Indebtedness and Preferred Equity
    48  
Section 7.2. Negative Pledge
    49  
Section 7.3. Fundamental Changes
    49  
Section 7.4. Investments, Loans, Etc.
    50  
Section 7.5. Restricted Payments
    50  
Section 7.6. Sale of Assets
    51  
Section 7.7. Transactions with Affiliates
    51  
Section 7.8. Restrictive Agreements
    51  
Section 7.9. Sale and Leaseback Transactions
    52  
Section 7.10. Hedging Transactions
    52  
Section 7.11. Amendment to Material Documents
    52  
Section 7.12. Accounting Changes
    52  
Section 7.13. Government Regulation
    52  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT
    52  
Section 8.1. Events of Default
    52  
 
       
ARTICLE IX
       
 
       
THE ADMINISTRATIVE AGENT
    55  
Section 9.1. Appointment of Administrative Agent
    55  
Section 9.2. Nature of Duties of Administrative Agent
    55  
Section 9.3. Lack of Reliance on the Administrative Agent
    56  
Section 9.4. Certain Rights of the Administrative Agent
    56  
Section 9.5. Reliance by Administrative Agent
    56  
Section 9.6. The Administrative Agent in its Individual Capacity
    56  
Section 9.7. Successor Administrative Agent
    57  
Section 9.8. Withholding Tax
    57  
Section 9.9. Administrative Agent May File Proofs of Claim
    58  
Section 9.10. Authorization to Execute other Loan Documents
    58  
Section 9.11. Syndication Agent
    58  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
    59  
Section 10.1. Notices
    59  
Section 10.2. Waiver; Amendments
    61  
Section 10.3. Expenses; Indemnification
    62  
Section 10.4. Successors and Assigns
    64  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    67  
Section 10.6. WAIVER OF JURY TRIAL
    67  
Section 10.7. Right of Setoff
    68  
Section 10.8. Counterparts; Integration
    68  
Section 10.9. Survival
    68  
Section 10.10. Severability
    69  
 
        iii


 



--------------------------------------------------------------------------------



 



              Page
 
       
Section 10.11. Confidentiality
    69  
Section 10.12. Interest Rate Limitation
    69  
Section 10.13. Waiver of Effect of Corporate Seal
    70  
Section 10.14. Patriot Act
    70  
Section 10.15. Location of Closing
    70  

Schedules

             
 
  Schedule I   -   Commitment Amounts
 
  Schedule 4.5(a)   -   Litigation
 
  Schedule 4.5(b)   -   Environmental Matters
 
  Schedule 4.8   -   Tax Assessments
 
  Schedule 4.14   -   Subsidiaries
 
  Schedule 7.1   -   Outstanding Indebtedness
 
  Schedule 7.2   -   Existing Liens
 
  Schedule 7.4   -   Existing Investments
 
  Schedule 10.1   -   Borrower’s URL

Exhibits

             
 
  Exhibit A   -   Form of Assignment and Acceptance
 
  Exhibit B   -   Form of Subsidiary Guaranty Agreement
 
  Exhibit C   -   Form of Support Letter of Credit
 
           
 
  Exhibit 2.3   -   Form of Notice of Revolving Borrowing
 
  Exhibit 2.4   -   Form of Notice of Swingline Borrowing
 
  Exhibit 2.6   -   Form of Notice of Conversion/Continuation
 
  Exhibit 3.1(b)(v)   -   Form of Secretary’s Certificate
 
  Exhibit 5.1(c)   -   Form of Compliance Certificate
 
           

iv

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of April 20, 2009, by and among WALTER INVESTMENT MANAGEMENT CORP., a
Maryland corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), as issuing bank (in such capacity, the
“Issuing Bank”) and as swingline lender (in such capacity, the “Swingline
Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders establish a
$15,000,000 revolving credit facility in favor of the Borrower;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender are willing severally to
establish the requested revolving credit facility, letter of credit subfacility
and swingline subfacility in favor of the Borrower.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Account” shall mean the obligations of any Mortgage Obligor under an
Account Note, together with the related Mortgage.
          “Account Note” shall mean the original note, building or sales
contract, loan agreement, if applicable, or other evidence of indebtedness
executed by an Mortgage Obligor that evidences the indebtedness of such Mortgage
Obligor under an Account.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 5% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management

 



--------------------------------------------------------------------------------



 



and policies of a Person, whether through the ability to exercise voting power,
by control or otherwise. The terms “Controlling”, “Controlled by”, and “under
common Control with” have the meanings correlative thereto.
          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount is $15,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Anti-Terrorism Order” shall mean Executive Order 13224, signed by
President George W. Bush on September 24, 2001.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.
          “Applicable Margin” shall mean, as of any date, with respect to all
Loans outstanding on any date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Credit Rating
of the Support L/C Bank from time to time in effect as set forth below;
provided, that a change in the Applicable Margin resulting from a change in the
Credit Rating of the Support L/C Bank shall be effective on the day on which
either rating agency changes its rating and shall continue until the day prior
to the day that a further change becomes effective. The initial Applicable
Margin shall be at Level I.

                  Credit Rating of   Applicable Margin for     Pricing   the
Support L/C   Eurodollar Loans and   Applicable Margin for Level   Bank   Letter
of Credit Fee   Base Rate Loans I  
A2 or higher/A or higher
  4.00% per annum   3.00% per annum II  
Less than A2/A
  5.00% per annum   4.00% per annum

     The “Credit Rating” shall mean the Bank Deposit Rating assigned to the
Support L/C Bank, and any rating assigned to any other obligation of the Support
L/C Bank shall be disregarded. The Credit Rating in effect on any date is that
in effect at the close of business on such date. If the Credit Rating is
split-rated and (1) the ratings differential is one category, the lower of the
two ratings will apply or (2) the ratings differential is more than one
category, the rate shall be determined by reference to the category next above
that of the lower of the two ratings. If the Support L/C Bank has a Bank Deposit
Rating from either Moody’s or S&P but not both, then the Credit Rating shall be
determined by reference to the Bank Deposit Rating of such agency; if Support
L/C Bank does not have a Bank Deposit Rating from either Moody’s or S&P, then
the Credit Rating shall be determined by reference to Level II.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar

2



--------------------------------------------------------------------------------



 



extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.
          “Asset Transfer” shall have the meaning set forth in Section 2.1(a) of
the Merger Agreement.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.
          “Bank Deposit Rating” shall mean the rating assigned by either Moody’s
or S&P with respect to a bank’s ability to repay punctually its foreign and/or
domestic currency deposit obligations.
          “Base Rate” shall mean the highest of (i) the rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds rate, as in effect from time
to time, plus one-half of one percent (1/2%) per annum and (iii) the Eurodollar
Rate determined on a daily basis for an Interest Period of one (1) month, plus
one percent (1.00%) per annum (any changes in such rates to be effective as of
the date of any change in such rate). The Administrative Agent’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which banks are not open for dealings in dollar deposits
are carried on in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

3



--------------------------------------------------------------------------------



 



          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars, with a depository institution, and
pursuant to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower, or (iii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(a) nominated by the current board of directors nor (b) appointed by directors
so nominated.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.17(b), by the parent
corporation of such Lender or the Issuing Bank, if applicable) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Closing Date Fee Letter” shall mean that certain fee letter, dated as
of the date hereof, executed by SunTrust Robinson Humphrey, Inc. and SunTrust
Bank and accepted by Borrower.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).
          “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).
          “Consolidated EBITDA” shall mean, for the Borrower and its
Subsidiaries for any period, an amount equal to the sum of (i) Consolidated Net
Income for such period plus (ii) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication, (A)
Consolidated Interest Expense (excluding Consolidated Interest Expense
attributable to Non-Recourse Indebtedness of the Borrower and its Subsidiaries),
(B) income tax expense determined on a consolidated

4



--------------------------------------------------------------------------------



 



basis in accordance with GAAP, (C) depreciation and amortization determined on a
consolidated basis in accordance with GAAP, and (D) all other non-cash charges
acceptable to the Administrative Agent, determined on a consolidated basis in
accordance with GAAP, in each case for such period.
          “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).
          “Consolidated Net Income” shall mean, for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Credit Rating” shall have the meaning assigned to such term in the
definition of Applicable Margin.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in Section
2.12(c).
          “Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each a “funding obligation”), (ii) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, (iii) such Lender has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender. Any determination that a
Lender is a Defaulting Lender under clauses (i) through (iv) above will be made
by the Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
          “Delinquent Account” shall mean an Account as to which any payment, or
part thereof, remains unpaid for more than thirty days (30) from the original
Due Date for such payment, excluding (i) those Accounts owed by an Mortgage
Obligor in a bankruptcy proceeding that is making payments on the Account in
contractual compliance with the mortgage payment plan approved by the bankruptcy
court and (ii) Accounts that have been foreclosed.

5



--------------------------------------------------------------------------------



 



          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Due Date” shall mean with respect to any Account, the date each month
on which the Monthly Payment is payable.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the failure of any Plan to meet the minimum funding standard applicable to
the Plan for a plan year under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to

6



--------------------------------------------------------------------------------



 



which the Administrative Agent is subject with respect to the Adjusted LIBO Rate
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System (or any Governmental Authority succeeding to any of its principal
functions) with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, or with respect to
which the recipient of the payment has a present or former connection (other
than a connection resulting solely from the transactions hereunder), (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Lender is located and (c) in the
case of a Foreign Lender, any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement, (ii) is imposed on amounts payable to such Foreign Lender at
any time that such Foreign Lender designates a new lending office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s
failure to comply with Section 2.19(e).
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

7



--------------------------------------------------------------------------------



 



          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(f), trade
payables overdue by more than 120 days shall be included in this

8



--------------------------------------------------------------------------------



 



definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit,
(vii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vi) above, (viii) all Indebtedness of a third party secured
by any Lien on property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (ix) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and
Other Taxes.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) the sum of (A) Consolidated Interest
Expense for the four consecutive Fiscal Quarters ending on or immediately prior
to such date (excluding Consolidated Interest Expense related to Non-Recourse
Indebtedness of the Subsidiaries), plus (B) if the Borrower fails to maintain
its status as a REIT, the Restricted Payments on the common stock of the
Borrower paid in cash for the four consecutive Fiscal Quarters ending on or
immediately prior to such date; provided, however, that for purposes of
calculating the Interest Coverage Ratio (i) as of September 30, 2009, the
Interest Coverage Ratio shall be measured for the single Fiscal Quarter ending
September 30, 2009, (ii) December 31, 2009, the Interest Coverage Ratio shall be
measured for the two Fiscal Quarter period ending December 31, 2009, and
(iii) March 31, 2010, the Interest Coverage Ratio shall be measured for the
three Fiscal Quarter period ending March 31, 2010.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrower shall mutually
agree and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Revolving Commitment
Termination Date.

9



--------------------------------------------------------------------------------



 



          “Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer
of Letters of Credit pursuant to Section 2.21.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $10,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit but excluding the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such Lender
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.21 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time), two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, LIBOR shall be, for any Interest
Period, the rate per annum reasonably determined by the Administrative Agent as
the rate of interest at which Dollar deposits in the approximate amount of the
Eurodollar Loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
their request at or about 10:00 a.m. (New York, New York time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

10



--------------------------------------------------------------------------------



 



          “Loan Documents” shall mean, collectively, this Agreement, the LC
Documents, the Closing Date Fee Letter, the Subsidiary Guaranty Agreement, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, any promissory notes issued hereunder and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
          “Material Adverse Effect” shall mean (a) a material adverse change in,
or a material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; (c) a material impairment of the rights
and remedies of the Administrative Agent, the Issuing Bank, Swingline Lender,
and the Lenders under any of the Loan Documents; or (d) a material adverse
effect upon the effect, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
          “Material Indebtedness” shall mean any Indebtedness (other than the
Loans, Letters of Credit and Non-Recourse Indebtedness) and Hedging Obligations
of the Borrower or any of its Subsidiaries, individually or in an aggregate
committed or outstanding principal amount exceeding $5,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
          “Merger” shall mean the merger of Walter Investment Management LLC
into the Borrower, with the Borrower being the surviving corporation, in
accordance with the terms of the Merger Agreement.
          “Merger Agreement” shall mean that certain Second Amended and Restated
Agreement and Plan of Merger, dated as of February 6, 2009, among Walter
Industries, JWH Holding Company, LLC, a Delaware limited liability company
wholly-owned by Walter Industries, Walter Investment Management LLC, a Delaware
limited liability company wholly-owned by Walter Industries and Borrower.
          “Merger Documents” shall mean the Merger Agreement and each of the
“Executed Transaction Agreements” (as defined in the Merger Agreement).
          “Monthly Payment shall mean with respect to any Account, the scheduled
monthly payment payable to the holder of such Account in accordance with the
terms of the related Account Note.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage” shall mean with respect to an Account, the original
mortgage, deed of trust or other security instrument executed by an Mortgage
Obligor which creates a lien on real property securing an Account Note.
          “Mortgage Obligor” shall mean each Person who is indebted under an
Account Note or who has acquired real property subject to the Mortgage securing
an Account Note.

11



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender.
          “Non-Recourse Indebtedness” shall mean, for any Person, Indebtedness
for borrowed money in respect of which recourse for payment is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.6(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
          “Obligations” shall mean (a) all amounts owing by the Loan Parties to
the Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender), or SunTrust Robinson Humphrey, Inc. or Regions Capital Markets as Joint
Lead Arrangers pursuant to or in connection with this Agreement or any other
Loan Document or otherwise with respect to any Loan or Letter of Credit
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any Lender or
Affiliate of any Lender, and (c) all Treasury Management Obligations between any
Loan Party and any Lender or Affiliate of any Lender, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any

12



--------------------------------------------------------------------------------



 



liability of such Person under any sale and leaseback transactions that do not
create a liability on the balance sheet of such Person, (iii) any Synthetic
Lease Obligation or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Parent Company” shall mean, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Patriot Act” shall have the meaning set forth in Section 10.14.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

13



--------------------------------------------------------------------------------



 



     (vi) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
     (vii) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
     provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Portfolio Loss Ratio” shall mean, as of any date, the ratio
(expressed as a percentage) of (i) the sum of the realized portfolio losses for
the Borrower and its Subsidiaries to (ii) the average balance sheet portfolio
balance for the Borrower and its Subsidiaries before allowances, in each case
measured for the four consecutive Fiscal Quarters ending on or immediately prior
to such date.

14



--------------------------------------------------------------------------------



 



          “Portfolio Delinquency Ratio” shall mean, as of any date, the average
delinquency ratio (expressed as a percentage) of the Delinquent Accounts of the
Borrower and its Subsidiaries compared to the average balance of Accounts for
the Borrower and its Subsidiaries, in each case measured for the Fiscal Quarter
ending on or immediately prior to such date, as reported in a manner consistent
with past practice as of the Closing Date.
          “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders) and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “REIT” shall mean a Person qualifying for treatment as a “real estate
investment trust” under the Code.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
          “Related Transactions” shall mean the Asset Transfer, the Merger, the
initial borrowing under the Revolving Commitments on the Closing Date, the
payment of all fees, costs and expenses associated with all of the foregoing,
the execution and delivery of all of the Related Transactions Documents and the
consummation of the transactions contemplated by the Related Transactions
Documents.
          “Related Transactions Documents” shall mean the Loan Documents, the
Merger Documents and all other agreements or instruments executed in connection
therewith.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air,

15



--------------------------------------------------------------------------------



 



surface water, groundwater, land surface or subsurface strata) or within any
building, structure, facility or fixture.
          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or if the
Lenders have no Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure, provided, however, that to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Commitments
and Revolving Credit Exposure shall be excluded for purposes of determining
Required Lenders.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; provided, however, that with respect to
the financial covenants and Compliance Certificate, Responsible Officer shall
mean only the chief financial officer or the treasurer of the Borrower.
          “Restricted Payment” shall have the meaning set forth in Section 7.5.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, or in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “Revolving Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, in each case
as such commitment may subsequently be increased or decreased pursuant to terms
hereof.
          “Revolving Commitment Termination Date” shall mean the earliest of (i)
(A) April 20, 2011 for Revolving Commitments and (B) April 15, 2011 for the
Swingline Commitments and the LC Commitments, (ii) the date on which the
Revolving Commitments are terminated pursuant to Section 2.8, (iii) the date on
which the Administrative Agent draws on the Support Letter of Credit and
(iv) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.

16



--------------------------------------------------------------------------------



 



          “Sanctioned Country” shall mean a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
          “Sanctioned Person” shall mean (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time, or (ii) (A) an agency of the government
of a Sanctioned Country, (B) an organization controlled by a Sanctioned Country,
or (C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower, and each WMC Trust shall be deemed to be a
Subsidiary for purposes of Sections 6.3 and 6.4, and all defined terms used
therein.
          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of
Exhibit B, executed by certain Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Subsidiary Guaranty Agreement.
          “Support Letter of Credit” shall mean a letter of credit in the stated
amount of $15,675,000 naming the Administrative Agent for the benefit of the
Lenders as the beneficiary, expiring thirty (30) days after the date set forth
in clause (i) of the definition of Revolving Commitment Termination Date or
issued on an evergreen basis to automatically renew each year unless written
notice of the issuing bank’s decision to terminate such letter of credit is
given to the Administrative Agent at least 30 days prior to the then effective
expiry date of such letter of credit, issued by a Support L/C Bank and otherwise
in the form of Exhibit C.

17



--------------------------------------------------------------------------------



 



          “Support L/C Bank” shall mean an issuing bank reasonably acceptable to
the Required Lenders and having a Credit Rating of not less than A3/A-.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Syndication Agent” shall mean Regions Bank, as syndication agent
hereunder.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Tax Sharing Agreement” shall mean that certain Tax Separation
Agreement, dated as of April 17, 2009, by and among Walter Industries, certain
affiliates of Walter Industries, the Borrower and certain of the Borrower’s
affiliates.
          “Treasury Management Obligations” shall mean, collectively, all
obligations and other liabilities of any Loan Parties pursuant to any agreements
governing the provision to such Loan Parties of treasury or cash management
services, including deposit accounts, funds transfer, automated clearing house,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “Unencumbered Assets” shall mean Accounts (excluding Delinquent
Accounts) owned beneficially and of record by the Loan Parties, free and clear
of any Liens.
          “Walter Industries” shall mean Walter Industries, Inc., a Delaware
corporation.

18



--------------------------------------------------------------------------------



 



          “Walter Mortgage” shall mean Walter Mortgage Company, LLC, a Delaware
corporation.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “WMC Trusts” shall mean, collectively, Mid-State Trust II, Mid-State
Trust IV, Mid-State Trust VI, Mid-State Trust VII, Mid-State Trust VIII,
Mid-State Trust X, Mid-State Trust XI, Mid-State Capital Corporation 2004-1
Trust, Mid-State Capital Corporation 2005-1 Trust, and Mid-State Capital
Corporation 2006-1 Trust.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and
Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar
Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

19



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank may issue Letters of Credit in accordance with Section 2.21, (iii) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4, and
(iv) each Lender agrees to purchase a participation interest in the Letters of
Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment Amount.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to
11:00 a.m. three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify: (i) the aggregate principal amount of such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the Type
of such Revolving Loan comprising such Borrowing and (iv) in the case of a
Eurodollar Borrowing, the duration of the initial Interest Period applicable
thereto (subject to the provisions of the definition of Interest Period). Each
Revolving Borrowing shall consist entirely of Base Rate Loans or Eurodollar
Loans, as the Borrower may request. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $1,000,000 or a larger multiple of
$500,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $500,000 or a larger multiple of $100,000; provided, that Base
Rate Loans made pursuant to Section 2.4 or Section 2.21(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed four. Promptly following the receipt
of a Notice of Revolving Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender will make Swingline Loans to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time not to exceed the lesser of (i) the Swingline Commitment then in effect
and (ii) the difference between the Aggregate Revolving Commitment Amount and
the aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to

20



--------------------------------------------------------------------------------



 



make a Swingline Loan to refinance an outstanding Swingline Loan. The Borrower
shall be entitled to borrow, repay and reborrow Swingline Loans in accordance
with the terms and conditions of this Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 2:00
p.m. on the requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion may, and in no event no less frequently than once each calendar
week shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.5,
which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid

21



--------------------------------------------------------------------------------



 



participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this
Section 2.4, until such amount has been purchased in full.
     Section 2.5. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.6. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, and
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.6. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.

22



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section 2.6, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. one
(1) Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.7. Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Commitments shall terminate on
the Revolving Commitment Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.7 shall be in an amount of
at least $1,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment or the
LC Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.
          (c) With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting

23



--------------------------------------------------------------------------------



 



Lender upon not less than five (5) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22 will apply to all amounts thereafter
paid by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender may have against such Defaulting Lender.
     Section 2.8. Repayment of Loans. The outstanding principal amount of all
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Revolving Commitment Termination Date.
     Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.6, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.6, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
     Section 2.10. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due

24



--------------------------------------------------------------------------------



 



and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.12(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.18. Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
     Section 2.11. Mandatory Prepayments. At any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.7 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.18. Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Revolving Base Rate
Loans to the full extent thereof, and finally to Revolving Eurodollar Loans to
the full extent thereof. If after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to the Letters of Credit by
depositing cash collateral in an amount equal to such excess plus any accrued
and unpaid fees thereon. Such account shall be administered in accordance with
Section 2.21(g) hereof.
     Section 2.12. Interest on Loans.
          (a) The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.
          (b) The Borrower shall pay interest on each Swingline Loan at the Base
Rate plus the Applicable Margin in effect from time to time.
          (c) Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

25



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.13. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee equal to 0.50% per annum on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure other than in the case described in Section 2.4(d), of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee at the rate per annum set forth
in the Closing Date Fee Letter on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.12(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by 200 basis points.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2009, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Sections 2.13(b)
and (c) (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of Section 2.20 will automatically
be deemed adjusted to reflect the provisions of this Section.

26



--------------------------------------------------------------------------------



 



     Section 2.14. Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
     Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
     (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
or Notice of Conversion/Continuation has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.
     Section 2.16. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

27



--------------------------------------------------------------------------------



 



     Section 2.17. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.17 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation.
     Section 2.18. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result

28



--------------------------------------------------------------------------------



 



of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.18 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.19. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to Indemnified Taxes and
Other Taxes) the Administrative Agent, any Lender or the Issuing Bank (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes (to the extent
not duplicative of amounts paid in Section 2.19(a)) to the relevant Governmental
Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall, to
the extent available to the Borrower, deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

29



--------------------------------------------------------------------------------



 



          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
eliminates or reduces the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payment to the Foreign Lender qualifies as “portfolio interest” exempt from
U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).
          (f) If the Administrative Agent, the Issuing Bank or any Lender
determines, in its sole discretion, that it has received any credit or refund of
any Indemnified Tax or Other Tax as to which it has been indemnified by the
Borrower, it shall pay over such refund or credit to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section, with respect to Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent, the
Issuing Bank or such Lender (as applicable) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrower, upon request of the Administrative Agent, the
Issuing Bank or any Lender, agrees to repay the amount paid over the Borrower
(plus any penalties, interest or other charges imposed by the Governmental
Authority) to the Administrative Agent, the Issuing Bank or such Lender in the
event the Administrative Agent, the Issuing Bank or such Lender, as applicable,
is requested to repay such refund to the Governmental Authority.
     Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.17, 2.18 or 2.19, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or

30



--------------------------------------------------------------------------------



 



deduction of taxes. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.17,
2.18 and 2.19 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure and accrued interest
and fees thereon than the proportion received by any other Lender with respect
to its Revolving Credit Exposure, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Credit Exposure of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of

31



--------------------------------------------------------------------------------



 



the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     Section 2.21. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.21(d), will issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$25,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance with respect to all other Letters
of Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.21(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

32



--------------------------------------------------------------------------------



 



          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.12(d).

33



--------------------------------------------------------------------------------



 



          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the reimbursement obligations of the Borrower with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
          (h) Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
          (i) Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
          (ii) The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
          (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

34



--------------------------------------------------------------------------------



 



          (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
          (v) Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this
Section 2.21, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or
          (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
     Section 2.22. Cash Collateralization of Defaulting Lender Commitment. If a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
any outstanding Swingline Exposure of such Defaulting Lender:
          (a) each of the Issuing Bank and the Swingline Lender is hereby
authorized by the Borrower (which authorization is irrevocable and coupled with
an interest) to give, in its discretion, through the Administrative Agent,
Notices of Borrowing pursuant to Section 2.3 in such amounts and in

35



--------------------------------------------------------------------------------



 



such times as may be required to (i) reimburse an outstanding LC Disbursement,
and (ii) repay an outstanding Swingline Loan, as applicable;
          (b) the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of the Issuing Bank and/or
the Swingline Lender, as the case may be), (a) Cash Collateralize a portion of
the obligations of the Borrower to the Issuing Bank and the Swingline Lender
equal to such Defaulting Lender’s LC Exposure or Swingline Exposure, as the case
may be, (b) in the case of such Swingline Exposure, prepay all Swingline Loans,
or (c) make other arrangements satisfactory to the Administrative Agent, and to
the Issuing Bank and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender;
          (c) any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until the termination of the Commitments
at which time the funds in such account will be applied by the Administrative
Agent, to the fullest extent permitted by law, in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
     Section 2.23. Mitigation of Obligations. If any Lender requests
compensation under Section 2.17, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
     Section 2.24. Replacement of Lenders. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.19, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to

36



--------------------------------------------------------------------------------



 



an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 2.25. Support Letter of Credit. The repayment of the Obligations
shall be supported at all times by a Support Letter of Credit. If an Event of
Default has occurred and is continuing, the Administrative Agent may, and at the
request of the Required Lenders shall, draw on the Support Letter of Credit for
an amount equal to the lesser of (i) sum of (A) aggregate outstanding Revolving
Loans and Swingline Loans, plus (B) 100% of the LC Exposure at such time, plus
(C) all accrued and unpaid interest, fees and other Obligations (excluding
contingent indemnification obligations), plus (D) all fees that will accrue
after the date of such draw with respect to all LC Exposure and (ii)
$15,675,000. The Administrative Agent shall apply all proceeds received from
such draw on the Support Letter of Credit to repay in full all outstanding
Loans, and accrued interest, fees and other Obligations (other than contingent
Obligations) and to Cash Collateralize all contingent Obligations.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
          (a) The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including without limitation reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent, the Syndication Agent and their Affiliates
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, an upfront fee to each lender equal to 0.50% of such Lender’s
Revolving Commitment on the date hereof and the other fees set forth in the fee
letter agreements among Walter Mortgage and any of the Lenders party hereto on
the Closing Date and their Affiliates.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Lenders:
          (i) a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;

37



--------------------------------------------------------------------------------



 



          (ii) the Subsidiary Guaranty Agreement duly executed by each
Subsidiary other than Walter Investment Reinsurance Co., Ltd., Mid-State
Capital, LLC and Hanover SPC-A, Inc.;
          (iii) the Closing Date Fee Letter, duly executed by the Borrower;
          (iv) the Support Letter of Credit, duly executed by the Support L/C
Bank thereof;
          (v) a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(v), attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
          (vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party;
          (vii) a favorable written opinion of Simpson Thacher & Bartlett LLP,
counsel to the Loan Parties, addressed to the Administrative Agent, the Issuing
Bank and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request, together
with a reliance letter on the opinion delivered in connection with the Related
Transactions regarding the status of the Borrower as a REIT;
          (viii) a certificate dated the Closing Date and signed by a
Responsible Officer, certifying that after giving effect to the funding any
initial Revolving Borrowing, (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since December 31, 2008, there shall have
been no change which has had or could reasonably be expected to have a material
adverse change in, or a material adverse effect upon, the operations, business,
assets, properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole or
the mortgage finance business of Walter Industries and its Subsidiaries taken as
a whole;
          (ix) [reserved];
          (x) copies of duly executed payoff letters executed by any lender with
respect to Indebtedness to the Borrower or any of its Subsidiaries not permitted
hereunder, together with evidence that any Liens on the assets of the Borrower
or any of its Subsidiaries not permitted hereunder have been terminated;
          (xi) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Related Transaction Documents or any of the Related
Transactions, and such consents, approvals, authorizations, registrations,
filings

38



--------------------------------------------------------------------------------



 



and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
          (xii) copies of (A) the audited consolidated and consolidating
financial statements for Walter Industries and its Subsidiaries for the Fiscal
Year ending December 31, 2008 and for Hanover Capital Mortgage Holdings, Inc.
and its Subsidiaries for the Fiscal Year ending December 31, 2008 and
(B) financial projections for the Borrower and its Subsidiaries; and
          (xiii) certified copies of the Merger Documents, together with
(A) evidence that the Administrative Agent, the Syndication Agent, the Issuing
Bank, the Swingline Lender and the Lenders are permitted to rely on all legal
opinions delivered in connection with the consummation of the Related
Transactions, (B) a certification that the conditions set forth in Article 8 of
the Merger Agreement have been satisfied and the Merger has been consummated and
(C) if available, a file-stamped copy of the certificates of merger filed with
respect to the Merger.
          (c) The Lenders shall have completed their business and legal due
diligence of the Related Transactions, with results reasonably satisfactory to
such Lenders.
          (d) Each of the conditions precedent set forth in Article 8 of the
Merger Agreement have been satisfied, the Borrower shall have submitted the
certificates of merger to the applicable states for filing or recording, and the
Asset Transfer and the Merger shall have been consummated in accordance with the
terms of the Related Transaction Documents.
          Without limiting the generality of the provisions of Section 3.1, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto except to
the extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties specifically
refer to such earlier date;

39



--------------------------------------------------------------------------------



 



          (c) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;
          (d) the Borrower shall have delivered the required Notice of
Borrowing;
          (e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the Issuing Bank will not be required to issue any Letter
of Credit or to extend, renewe or amend any outstanding Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loan, unless the
Issuing Bank or the Swingline Lender, as the case may be, is satisfied that any
exposure that would result therefrom is fully covered or eliminated by the
Borrower Cash Collateralizing the obligations of the Borrower in respect of such
Letter of Credit or Swingline Loan in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan, or makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; provided that no such Cash Collateralization will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.
     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
     Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if

40



--------------------------------------------------------------------------------



 



required, shareholder, partner or member, action. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party and the consummation of the Related
Transactions (a) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
on the Borrower or any of its Subsidiaries or any of its assets or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries.
     Section 4.4. Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of Walter Industries and its
Subsidiaries as of December 31, 2008 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
prepared by Ernst & Young and (ii) the audited consolidated balance sheet of
Hanover Capital Mortgage Holdings, Inc. and its Subsidiaries as of December 31,
2008 and the related consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Year then ended prepared by an independent certified
public accounting firm of nationally recognized standing or other independent
public accounting firm acceptable to the Required Lenders. Such financial
statements fairly present the consolidated financial condition of Walter
Industries and its Subsidiaries or Hanover Capital Mortgage Holdings, Inc. and
its Subsidiaries, as the case may be, as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii). Since December 31, 2008,
there have been no changes with respect to Walter Industries and its
Subsidiaries or Hanover Capital Mortgage Holdings, Inc. and its Subsidiaries
which have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) Except for the matters set forth on Schedule 4.5(a), no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that if adversely determined could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Related Transaction Document.
          (b) Except for the matters set forth on Schedule 4.5(b), neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect

41



--------------------------------------------------------------------------------



 



     Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non- compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
     Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all Federal income
taxes and other material taxes shown to be due and payable on such returns or on
any assessments made against it or its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP. Except as set forth on Schedule 4.8, there is no proposed tax assessment
against the Borrower or any Subsidiary that could reasonably be expected to
result in or have a Material Adverse Effect.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
     Section 4.11. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties material to the
operation of the mortgage finance business operated by Walter Mortgage Company
and its Subsidiaries prior to the Merger (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are material to the business or operations of the Borrower and its Subsidiaries
are valid and subsisting and are in full force.

42



--------------------------------------------------------------------------------



 



          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property related to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person, except where a failure to
own, license or use such intellectual property or such infringment could not
reasonably be expected to have a Material Adverse Effect.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates, except that all REO properties may be insured with an
Affiliate of the Borrower.
     Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that Walter Industries, any of its Subsidiaries
or the Borrower has or is required to file with the Securities and Exchange
Commission in connection with the Related Transactions or this Credit
Agreement), financial statements, certificates or other information furnished by
or on behalf of the Borrower or any of its Subsidiaries (including with respect
to the mortgage finance business of Walter Industries and its Subsidiaries prior
to giving effect to the Merger) to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time;
     Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, all payments due from the Borrower or any of its Subsidiaries pursuant to
the provisions of any collective bargaining agreement have been paid or accrued
as a liability on the books of the Borrower or any such Subsidiary, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary as of the Closing Date. Walter
Investment Reinsurance Co., Inc. is organized under the laws of a jurisdiction
other than one of the fifth states of the United States or the District of
Columbia.
     Section 4.15. Solvency. After giving effect to the execution and delivery
of the Related Transaction Documents, the consummation of the Related
Transactions and the making of any initial Loan or issuance of any initial
Letter of Credit under this Agreement, and based upon the contribution rights
set forth in the Subsidiary Guaranty Agreement, the Borrower and its
Subsidiaries taken as a whole are Solvent.

43



--------------------------------------------------------------------------------



 



     Section 4.16. OFAC. None of the Borrower, any Subsidiary of the Borrower or
any Affiliate of the Borrower or any Subsidiary Loan Party (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or
(iii) derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     Section 4.17. Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by an independent public accountant of nationally recognized
standing or other independent public accountant reasonably acceptable to the
Required Lenders (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated and
consolidating basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form

44



--------------------------------------------------------------------------------



 



the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by a
Responsible Officer of the Borrower (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto,
(ii) setting forth in reasonable detail calculations demonstrating compliance
with the financial covenants set forth in Article VI and, (iii) specifying any
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the Closing
Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case may be;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules, practices or guidelines);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
          (f) no later than 15 days after the delivery of the financial
statements referred to in subsection (a) above, projections for the succeeding
Fiscal Year, containing an income statement, balance sheet and statement of cash
flow;
          (g) concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) above, a report setting forth the
historical performance of Delinquent Accounts together with a forecast of
Delinquent Accounts, all in form and substance reasonably satisfactory to the
Lenders; and
          (h) no later than 15 days after the Closing Date, certified copies of
the recorded certificates of merger filed in Delaware and Maryland; and
          (i) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
     Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

45



--------------------------------------------------------------------------------



 



          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$3,500,000;
          (e) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries;
          (f) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, preserve, renew and maintain in full force
and effect its legal existence; provided, that nothing in this Section 5.3 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3. The Borrower will, and will cause each of its Subsidiaries to,
preserve, renew and maintain in full force and effect its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all of its obligations and liabilities (including without limitation
all taxes, assessments and other governmental charges, levies and all other
claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (ii) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all financial transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

46



--------------------------------------------------------------------------------



 



     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to finance working capital needs, letters of credit
and for other general corporate purposes of the Borrower and its Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.
     Section 5.10. Maintenance of Support Letter of Credit. The Borrower will
cause a Support Letter of Credit issued by a Support L/C Bank with a Credit
Rating of at least A3/A- and otherwise in the form of Exhibit C, to remain in
place at all times.
     Section 5.11. Additional Subsidiaries. If any Subsidiary is acquired or
formed after the Closing Date, the Borrower will promptly notify the
Administrative Agent and the Lenders thereof and, within fifteen (15) Business
Days after any such Subsidiary is acquired or formed, will cause such Subsidiary
to become a Subsidiary Loan Party (except where contractually or legally
prohibited with respect to a Subsidiary that is not wholly owned by the
Borrower). A Subsidiary shall become an additional Subsidiary Loan Party by
executing and delivering to the Administrative Agent a supplement to the
Subsidiary Guaranty Agreement in form and substance reasonably satisfactory to
the Administrative Agent, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(b), and (iii) such other documents as the Administrative Agent may
reasonably request. No Subsidiary that becomes a Subsidiary Loan Party shall
thereafter cease to be a Subsidiary Loan Party or be entitled to be released or
discharged from its obligations under the Subsidiary Guaranty Agreement.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1. Minimum Unencumbered Assets. The Borrower will maintain
Unencumbered Assets with an unpaid principal balance of at least $75,000,000 at
all times.

47



--------------------------------------------------------------------------------



 



     Section 6.2. Minimum Interest Coverage Ratio. The Borrower will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
September 30, 2009, an Interest Coverage Ratio of not less than 1.25:1.00.
     Section 6.3. Maximum Portfolio Loss Ratio. The Borrower will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2009, a Portfolio Loss Ratio of no greater than 1.50%.
     Section 6.4. Maximum Portfolio Delinquency Rate. The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending June 30, 2009, a Portfolio Delinquency Rate of no greater than
8.0%.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;
          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;
          (e) Non-Recourse Indebtedness of the Borrower or any Subsidiary;
          (f) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;
          (g) Hedging Obligations permitted by Section 7.10; and
          (h) Indebtedness from Walter Industries in an aggregate amount not to
exceed $10,000,000; and

48



--------------------------------------------------------------------------------



 



          (i) secured Indebtedness of the Borrower and its Subsidiaries so long
as after giving effect thereto, the Borrower would be in pro forma compliance
with Sections 6.1 and 6.2 (calculating Section 6.2 as if such Indebtedness was
incurred on the first day of the period being tested).
Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:
          (a) Permitted Encumbrances;
          (b) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (c) Liens on Accounts owned by the Borrower or any Subsidiary that
secure Non-Recourse Indebtedness;
          (d) Liens on property owned by the Borrower or any Subsidiary that
secure Indebtedness permitted under Section 7.1(e), (h) and (i);
          (e) Liens on REO properties of the Borrower and its Subsidiaries; and
          (f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (c) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
     Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
the Borrower (or such Subsidiary if the Borrower is not a party to such merger)
is the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, that any

49



--------------------------------------------------------------------------------



 



such merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
     Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1;
          (d) Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary to the Borrower or in or to another Subsidiary; provided, that
the aggregate amount of Investments by Loan Parties in or to, and Guarantees by
Loan Parties of Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party (including all such Investments and Guarantees existing on the Closing
Date) shall not exceed $10,000,000 at any time outstanding;
          (e) Hedging Transactions permitted by Section 7.10; and
          (f) other Investments in an aggregate amount not to exceed
$15,000,000.
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend or distribution on any class of its Capital Stock,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of Capital Stock or Indebtedness (other than
Non-Recourse Indebtedness of the Borrower and its Subsidiaries) subordinated to
the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary, on at least a pro rata basis with any other shareholders
if such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) to the extent that the Borrower is a REIT, cash dividends
and distributions paid on the common stock of the Borrower to the extent
necessary for Borrower to maintain its status as a REIT and to avoid incurring
any corporate level income taxes and any excise taxes including those under
Sections 857(b) and 4981 of the Code; (iv) to the extent that the Borrower is a
REIT, cash distributions paid on the common stock of the Borrower of capital
gains resulting from gains from certain asset sales to the extent necessary to
avoid payment of taxes on such asset sales imposed under Sections 857(b)(3) and
4981 of the Code; and (v) other cash

50



--------------------------------------------------------------------------------



 



dividends and distributions paid on the common stock of the Borrower so long as
after giving pro forma effect to such dividends and distributions, together with
the cash dividends and distributions paid pursuant to clauses (iii) and
(iv) above, no Default or Event of Default has occurred and is continuing.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:
          (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
          (b) the sale of Permitted Investments in the ordinary course of
business;
          (c) the sale of Accounts securing Non-Recourse Indebtedness;
          (d) the sale of repossessed properties in the ordinary course of
business; and
          (e) the sale of any Unencumbered Assets so long as after giving effect
thereto the Borrower is in pro forma compliance with Section 6.1.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) payments made pursuant to the Tax Sharing
Agreement, and (d) any Restricted Payment permitted by Section 7.5.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Non-Recourse Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Non-Recourse Indebtedness, (iv) clause (a) shall not
apply to restrictions or conditions imposed by any agreement governing
Indebtedness permitted under Sections 7.1(h) or (i) so long as such restrictions
or conditions do not limit or restrict the ability of the Borrower or any of its
Subsidiaries to grant Liens to secure the Obligations on Unencumbered Assets
with an unpaid principal balance of at least $75,000,000, and (v) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

51



--------------------------------------------------------------------------------



 



     Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
     Section 7.10. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.
     Section 7.11. Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or the Borrower under
(a) its certificate of incorporation, bylaws or other organizational documents
or (b) the Merger Documents.
     Section 7.12. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.
     Section 7.13. Government Regulation. Neither the Borrower nor any of its
Subsidiaries is (a) be or become subject at any time to any law, regulation, or
list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by Lenders or the Administrative Agent
at any time to enable Lenders or the Administrative Agent to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement any payment under
Section 2.21(a) or shall fail to make when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

52



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.2(a), 5.3 (with respect to the Borrower’s
existence) or 5.10, or Articles VI or VII; or the Borrower shall fail to observe
or perform any covenant or agreement contained in Sections 5.1 or 5.2 (excluding
5.2(a)) and such failure shall remain unremedied for 15 days after the earlier
of (i) any officer of the Borrower becomes aware of such failure, or (ii) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
          (f) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
          (g) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

53



--------------------------------------------------------------------------------



 



          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (i) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $3,500,000; or
          (k) any judgment or order for the payment of money in excess of
$3,500,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
          (l) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (m) a Change in Control shall occur or exist; or
          (n) any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
          (o) any provision of the Support Letter of Credit shall for any reason
cease to be valid and binding on, or enforceable against, the Support L/C Bank,
or the Support L/C Bank shall so state in writing, or the Support L/C Bank shall
seek to terminate the Support Letter of Credit or shall give any notice that it
intends not to renew the Support Letter of Credit;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) draw on the Support Letter of Credit, (iv) exercise all remedies contained
in any other Loan Document, and (v) exercise any other remedies available at law
or in equity; and that, if an Event of Default specified in either clause (g) or
(h) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

54



--------------------------------------------------------------------------------



 



ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by

55



--------------------------------------------------------------------------------



 



the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

56



--------------------------------------------------------------------------------



 



     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank and/or the Swingline
Lender may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank or Swingline Lender, respectively, effective at
the close of business New York time on a date specified in such notice (which
date may not be less than five Business Days after the date of such notice);
provided that such resignation by the Issuing Bank will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the Issuing Bank; and
provided, further, that such resignation by the Swingline Lender will have no
effect on its rights in respect of any outstanding Swingline Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swingline Loan.
     Section 9.8 Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

57



--------------------------------------------------------------------------------



 



     Section 9.9. Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
          (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Bank and the Administrative Agent and its agents and counsel
and all other amounts due the Lenders, Issuing Bank and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
          (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          Section 9.10. Authorization to Execute other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.
          Section 9.11. Syndication Agent. Each Lender hereby designates Regions
Bank as Syndication Agent and agrees that the Syndication Agent shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

58



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Written Notices.
          (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
 
  To the Borrower:   Walter Investment Management Corp.
 
      4211 W. Boy Scout Blvd.
 
      Tampa, Florida 33607
 
      Attention: Kimberly A. Perez
 
           Vice President, Corporate Finance Operations
 
      Telecopy Number: (813) 871-4141
 
       
 
  To the Administrative Agent
or Swingline Lender:   SunTrust Bank
 
      303 Peachtree Street, N. E.
 
      Atlanta, Georgia 30308
 
      Attention: Steve Deily
 
      Telecopy Number: (404) 588-8833
 
       
 
  With a copy to:   SunTrust Bank
 
      Agency Services
 
      303 Peachtree Street, N. E./ 25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Mr. Doug Weltz
 
      Telecopy Number: (404) 221-2001
 
       
 
      and
 
       
 
      King & Spalding LLP
 
      1180 Peachtree Street, N.W.
 
      Atlanta, Georgia 30309
 
      Attention: Carolyn Z. Alford
 
      Telecopy Number: (404) 572-5100
 
       
 
  To the Issuing Bank:   SunTrust Bank
 
      25 Park Place, N. E./Mail Code 3706
 
      16th Floor
 
      Atlanta, Georgia 30303
 
      Attention: Standby Letter of Credit Dept.
 
      Telecopy Number: (404) 588-8129
 
       
 
  To the Swingline Lender:   SunTrust Bank

59



--------------------------------------------------------------------------------



 



         
 
      Agency Services
 
      303 Peachtree Street, N.E./25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Mr. Doug Weltz
 
      Telecopy Number: (404) 221-2001
 
       
 
    To any other Lender:   the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
          (ii) Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone, facsimile or other
electronic transmission is solely for the convenience and at the request of the
Borrower. The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent, the
Issuing Bank and the Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent, the Issuing Bank and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent, the Issuing Bank and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and the Lenders to be contained in any
such telephonic or facsimile notice.
          (b) Electronic Communications.
          (i) Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article 2 unless such
Lender, the Issuing Bank, as applicable, and Administrative Agent have agreed to
receive notices under such Section by electronic communication and have agreed
to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (ii) Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such

60



--------------------------------------------------------------------------------



 



notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 5.1(c) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     (d) The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syntrak, Intralinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that,
so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities, (1) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws; (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (4) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
     Section 10.2. Waiver; Amendments.

61



--------------------------------------------------------------------------------



 



          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Closing Date Fee Letter), nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required Lenders
or the Borrower and the Administrative Agent with the consent of the Required
Lenders and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
amendment or waiver shall: (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or interest thereon or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby, (iv) change any of the
provisions of this Section 10.2 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (v) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement, without the written consent of each Lender; or
(vi) release or cancel the Support Letter of Credit, without the written consent
of each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
            Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Syndication Agent and their
Affiliates, in connection with the syndication

62



--------------------------------------------------------------------------------



 



of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers thereof
(whether or not the transactions contemplated in this Agreement or any other
Loan Document shall be consummated), including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates,
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Syndication Agent, the Joint Lead Arrangers, the Issuing
Bank, the Swingline Lender, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party, by Walter Industries or any of its
Subsidiaries or by the Borrower or its Subsidiaries arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Related Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Related Transactions or any other transactions contemplated hereby or thereby,
or the issuance of the Support Letter of Credit by any bank that is also a
Lender under this Agreement, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syntrak or any other Internet or intranet
website, except as a result of such Indemnitee’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable judgment.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

63



--------------------------------------------------------------------------------



 



          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (e) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
          (f) For the avoidance of doubt, this Section 10.3 shall not apply to
any Taxes.
          Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $2,000,000 and in minimum increments of $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

64



--------------------------------------------------------------------------------



 



               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and
          (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.
               (iv) Assignment and Acceptance. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19 if such assignee is a Foreign Lender.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been

65



--------------------------------------------------------------------------------



 



delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.20(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18, and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7

66



--------------------------------------------------------------------------------



 



as though it were a Lender, provided such Participant agrees to be subject to
Section 2.20 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON

67



--------------------------------------------------------------------------------



 



CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent, the Syndication Agent
and their Affiliates constitute the entire agreement among the parties hereto
and thereto and their affiliates regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf form shall be as effective as delivery of a manually executed
counterpart hereof.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the

68



--------------------------------------------------------------------------------



 



execution and delivery of this Agreement and the other Loan Documents, and the
making of the Loans and the issuance of the Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 10.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vii) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau or
any similar organization, or (x) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

69



--------------------------------------------------------------------------------



 



     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
     Section 10.15. Location of Closing. Each Lender acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue
of the Americas, New York, New York 10036. Borrower acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
(remainder of page left intentionally blank)

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            WALTER INVESTMENT MANAGEMENT CORP.
      By   /s/ Charles Cauthen          Name:   Charles Cauthen        Title:  
President and Chief Operating Officer        SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
      By   /s/ Steven A. Deily          Name:   Steven A. Deily        Title:  
Managing Director        REGIONS BANK
      By   /s/ April Monteith          Name:   April Monteith        Title:  
Vice President     

